UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-4004


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID BRANDFORD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cr-00084-CCB-1)


Submitted:   June 23, 2010                 Decided:    July 29, 2010


Before NIEMEYER, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy J. Sullivan, William A. Mitchell, Jr., BRENNAN SULLIVAN
& MCKENNA LLP, Greenbelt, Maryland, for Appellant.       Rod J.
Rosenstein, United States Attorney, Michael J. Leotta, Appellate
Chief, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               A    jury   convicted       David      Brandford         of     conspiracy    to

commit bank larceny, in violation of 18 U.S.C. § 371 (2006), and

aiding    and       abetting     bank     larceny,        in    violation      of    18   U.S.C.

§§ 2 &    2113(b),         (f)    (2006).           The    district          court   sentenced

Brandford to a total of seventy months of imprisonment.                                      On

appeal, Brandford challenges the district court’s admission of

certain testimony under Fed. R. Evid. 404(b) and 403, and argues

that the court abused its discretion in denying his motion for a

mistrial.       Finding no reversible error, we affirm.

               Brandford         argues    that      the       admission       of    testimony

regarding his alleged drug dealings was not intrinsic evidence

and    violated       Rules      404(b)    and      403    of    the    Federal      Rules    of

Evidence.           This court reviews a district court’s evidentiary

rulings for an abuse of discretion.                            United States v. Blake,

571 F.3d 331, 350 (4th Cir. 2009), cert. denied, 130 S. Ct. 1104

(2010).        Our review of the trial transcript leads us to conclude

that     the       district      court    did       not    abuse       its    discretion     in

admitting the testimony.                 See United States v. Basham, 561 F.3d
302, 326 (4th Cir. 2009) (discussing admissibility of evidence

as intrinsic or under Rules 404(b) and 403), cert. denied, __

U.S. __, 2010 WL 2160795 (U.S. June 1, 2010) (No. 09-617); see

also Blake, 571 F.3d at 348 (“Any danger of unfair prejudice was

greatly minimized by the court’s instructions.”).

                                                2
               Even    if    the    district         court          erred    by    admitting       the

testimony, the Government asserts that any error is harmless.

“Erroneously admitted evidence is harmless if a reviewing court

is able to say, with fair assurance, after pondering all that

happened without stripping the erroneous action from the whole,

that     the     judgment          was   not         substantially               swayed     by     the

[nonconstitutional] error.”                   United States v. Johnson, 587 F.3d
625, 637 (4th Cir. 2009), cert. denied, 130 S. Ct. 2128 (2010).

Here, any error in the admission of the testimony was harmless

because Brandford’s alleged drug dealings were not a central

issue in the case and this was not a close case.                                      See Basham,
561 F.3d at 327-28; United States v. Ince, 21 F.3d 576, 583-84

(4th     Cir.     1994)       (discussing            factors              courts     consider      in

determining       harmlessness           of      nonconstitutional                  error).         We

therefore conclude that Brandford is not entitled to relief on

his evidentiary claims.

               Brandford also asserts that the district court erred

by     denying    his       motion       for     a        mistrial          in     light    of     the

Government’s      reference         to     his   alleged             drug    activities       during

closing rebuttal argument.                     This court “review[s] a district

court’s      denial     of    a     motion       for           a    mistrial       for     abuse    of

discretion.”           Johnson, 587 F.3d        at       631.     We     have    carefully

considered Brandford’s claim and find that the district court

did    not     abuse    its    discretion            in    denying          the    motion.         The

                                                 3
district     court   reduced   any    risk   of   unfair    prejudice     by

instructing the jury that Brandford faced only the charges in

the indictment and was not on trial for any narcotics-related

offense.     See id. (stating that appellate court presumes jury

followed court’s instructions); Blake, 571 F.3d at 348.

             Accordingly, we affirm the district court’s judgment.

We deny Brandford’s motion for bail pending appeal and dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   the   court   and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                     4